Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
 
Allowable Subject Matter
Claims 1, 5-9, 11, 20-23, 25-28, and 32-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Amended claim 1 is allowable over the closest cited prior art to Lindfors (US 20040216668 A1). See the Examiner’s December 3, 2020 final action for analysis thereunder. As noted in the AFCP interview summary of February 5, 2021, rejections under Lindfors are removed based on Applicant’s January 27, 2021 amendment. With respect to rejections under Shikida (US 5380396 A) and Kim (US 20090229524 A1), the Examiner agrees with Applicant’s January 27, 2021 arguments. The Examiner’s rejections under Shikida (US 5380396 A) and Kim (US 20090229524 A1) are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 9, filed January 27, 2021, with respect to the Examiner’s drawing objections have been fully considered and are persuasive. The objections are withdrawn.
Applicant’s arguments, see pages 10-11, filed January 27, 2021, with respect to claims 1, 5-8, have been fully considered and are persuasive. The rejections are withdrawn.
Applicant’s arguments, see pages 11-13, filed January 27, 2021, with respect to claims 25-28 and 32 have been fully considered and are persuasive. The rejections are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716